Name: Commission Regulation (EEC) No 666/90 of 19 March 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 73/10 Official Journal of the European Communities 20. 3. 90 COMMISSION REGULATION (EEC) No 666/90 of 19 March 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organi ­ zations 24 100 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26 . 5. 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . 20 . 3 . 90 Official Journal of the European Communities No L 73/11 ANNEX I LOT A 1 . Operation Nos ('): 832 to 843/89 2. Programme : 1989 3. Recipient : WFP (World Food Programme), Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Mauritania 6. Product to be , mobilized : common wheat 7. Characteristics and quality of the goods (J) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A. 1 ) 8 . Total quantity : 6 000 tonnes 9. Number of lots : one 10. Packaging and marking (4): see list in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a))  marking on the bags, in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  31 . 5. 1990 18 . Deadline for die supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1 .  31 . 5. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Q : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20. 3 . 1990, fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 , 27. 2. 1990, p. 31 ) No L 73/12 Official Journal of the European Communities 20 . 3 . 90 LOT B 1 . Operation No (') : 10/90 2. Programme : 1989 3. Recipient : WFP (World Food Programme), Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (*) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Tunisia 6. Product to be mobilized : durum wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.2) 8 . Total quantity : 7 800 tonnes 9. Number of lots : one 10. Packaging : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply Ã ) : free at port of shipment  fob, stowed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 5 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15  31 . 5. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders Q : Bureau de l aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20. 3 . 1990, fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 , 27. 2. 1990, p. 31 ) \ 20 . 3 . 90 Official Journal of the European Communities No L 73/ 13 LOT C 1 . Operation No ('): 67/90 2. Programme : 1989 3. Recipient : WFP (World Food Programme), Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Kenya 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods f) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity,: 8 100 tonnes 9. Number of lots : one 10. Packaging and marking : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply i7) (8) : free at port of shipment  fob, stowed 13. Port of shipment : -- 14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 5 . 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15  31 . 5 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20. 3 . 1990, fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 , 27. 2. 1990, p. 31 ) No L 73/ 14 Official Journal of the European Communities 20. 3 . 90 LOT D 1 . Operation No (') : 68/90 2. Programme : 1989 3. Recipient : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : People's Democratic Republic of Yemen 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) 8 . Total quantity : 2 200 tonnes 9. Number of lots : one 10 . Packaging and marking (4) : see liÃ §t published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.Bl(c))  marking on the bags, in letters at least 5 cm high : 'ACTION No 68/90 / YEMEN PDR 0245302 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment (8) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15. 5. 1990 1 8 . Deadline for the supply :  19 . Procedure for determining the coste of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 3. 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15  31 . 5. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (') : refund applicable on 20. 3. 1990, fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 r 27. 2. 1990, p. 31 ) 20 . 3 . 90 Official Journal of the European Communities No L 73/15 Notes ; (') The operation number is to be quoted in all correspondence. (2) Commisson delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and *137 levels. The successful tenderer shall supply the following documents on delivery to the beneficiary or its representative :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (8) The port of shipment must have a draught of at least nine metres. No L 73/16 Official Journal of the European Communities 20. 3. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEXII  ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem (i ) (2) (3) (4) (S) (6) A 6 000 200 WFP Mauritania Action No 832/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Atar, Mauritania l 400 WFP Mauritania Action No 833/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Kaedi, Mauritania 300 WFP Mauritania Action No 834/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Rosso, Mauritania 200 WFP Mauritania Action No 835/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Aioun, Mauritania 600 WFP Mauritania Action No 836/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott 300 WFP Mauritania Action No 837/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Kiffa, Mauritania 1 200 WFP Mauritania Action No 838/89 / Mauritania 0282200 / Wheat / Gift of the . European Economic Community / Action of the World Food Programme / Nouakchott 20 . 3 . 90 Official Journal of the European Communities No L 73/17 0 ) (2) (3) (4) (5) (6) 400 WFP Mauritania Action No 839/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Atar, Mauritania 400 WFP Mauritania Action No 840/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Aioun, Mauritania 800 WFP Mauritania Action No 841 /89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Kaedi, Mauritania 600 WFP Mauritania Action No 842/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Rosso, Mauritania 600 WFP Mauritania Action No 843/89 / Mauritania 0282200 / Wheat / Gift of the European Economic Community / Action of the World Food Programme / Nouakchott in transit to Kiffa, Mauritania